Citation Nr: 1511252	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma, metastatic gastric cancer, including as due to in-service herbicide exposure for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1969, including in the Republic of Vietnam from April to October 1968.  He died on February [redacted], 2011.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in October 2012.  She perfected a timely appeal in February 2013 and requested a Travel Board hearing.  She subsequently withdrew her Travel Board hearing request in August 2014 correspondence.  See 38 C.F.R. § 20.704 (2014).

Because the Appellant lives within the jurisdiction of the RO in New York, New York, that facility has jurisdiction in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the RO in New York, New York).  VA will notify the Appellant if further action is required on her part.


REMAND

The Veteran, during his lifetime, and the Appellant, after his death, contend that he incurred adenocarcinoma, metastatic gastric cancer, during active service.  They specifically contend that the Veteran's in-service herbicide exposure while on active service in Vietnam caused or contributed to his adenocarcinoma, metastatic gastric cancer, several decades later.  The Appellant also contends that the cause of the Veteran's death is related to active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

The Board notes that, effective October 6, 2014, VA amended its regulations to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim where the deceased claimant died on or after October 10, 2008.  See 79 Fed. Reg. 52,982 (Sept. 5, 2014).  A formal request for substitution is not required and a substitute claimant is entitled to the same rights under VA regulations as if the decedent (in this case, the Veteran) had not died during the pendency of his appeal.  See 38 C.F.R. § 3.1010 (2014).  

In a rating decision dated on February [redacted], 2011, and issued to the Veteran and his service representative on February 22, 2011, the RO denied this claim.  The Appellant subsequently disagreed with the February 2011 decision in a letter date-stamped as received by the RO in Buffalo, New York, on April 5, 2011.  The Board finds that the RO should adjudicate in the first instance whether the Appellant is an eligible person to be substituted as the Veteran for purposes of processing the claim of entitlement to service connection for adenocarcinoma, metastatic gastric cancer, including as due to in-service herbicide exposure, to completion.  

Additionally, the Board notes that there was a claim for entitlement to service connection for adenocarcinoma, metastatic gastric cancer, including as due to in-service herbicide exposure pending at the time of the Veteran's death because the rating decision rendered on this issue in February 2011 did not yet become final when the Veteran died in February 2011 and the Appellant subsequently indicated within a year of the rating decision that she disagreed with the denial in April 2011.  See Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (explaining that, under 38 C.F.R. § 3.160(c) and (d), a "pending claim" is defined by VA regulation as "an application, formal or informal, which has not been finally adjudicated," and a "finally adjudicated claim" is one "which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier").  Accordingly, the Board finds the April 2011 statement reflects a timely disagreement with the RO's denial of the pending service connection claim for accrued purposes.  Therefore, a remand is necessary for the issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

With respect to the Appellant's claim of service connection for the cause of the Veteran's death, she contends that the Veteran's in-service herbicide exposure caused or contributed to his post-service squamous cell carcinoma of the tongue in 2006 which reappeared as adenocarcinoma, metastatic gastric cancer, in 2010 and led to his death in 2011.  Because the Veteran's service personnel records (in this case, his DD Form 214) shows that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence shows that the Veteran was diagnosed as having and treated for squamous cell carcinoma of the tongue in 2006 and for adenocarcinoma, metastatic gastric cancer, between 2010 and his death.  The Board finds that an opinion should be obtained from a physician (M.D.) that addresses whether the Veteran's cause of death is related to service. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Syracuse VA Medical Center dated from 1978 to February 2011, to include ensuring that VA treatment records referenced in the rating decisions and statement of the case are associated with either the paper file or Virtual file. 

2. Make arrangements for the Veteran's claims file and a copy of this Remand to be reviewed by an appropriate physician (M.D.) for an opinion on the following:

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's metastatic progressive gastric cancer and/or esophageal cancer is etiologically related to his presumed in-service herbicide exposure?  In so opining the examiner is advised of the following:  (1) the Board is cognizant that esophageal cancer and stomach cancer are not presumptive diseases associated with herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's esophageal cancer and stomach cancer are related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.; (2) please consider and discuss the private opinion provided by C.L., Legal Nurse Consultant dated in June 2014; and (3) please explain the difference between squamous cell carcinoma of the esophagus and adenocarcinoma of the esophagus and how the conditions relate to the particular esophageal cancer diagnosed in the Veteran.

(B) Is it at least as likely as not (i.e., a 50 percent or greater probability) that a service connected disability
was EITHER the principal OR a contributory cause of the Veteran's death?  The examiner must consider and discuss the Appellant's contention that the Veteran's esophageal cancer, the feeding tube surgically implanted that did not allow ingestion of solid foods but only allowed liquids, the Veteran's use of antacids for gastroesophageal reflux disease, and stomach cancer all combined to cause his death.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Adjudicate whether the Appellant is an eligible person to be substituted as the Veteran for purposes of processing the claim of entitlement to service connection for adenocarcinoma, metastatic gastric cancer, including as due to in-service herbicide exposure, to completion in light of the February 2011 rating decision and Appellant's statement received in April 2011.  

4.  Issue a Statement of the Case (SOC) to the Appellant and her service representative on the claim of entitlement to service connection for adenocarcinoma, metastatic gastric cancer, including as due to in-service herbicide exposure.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Appellant perfects a timely appeal.

5.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, then the RO/AMC should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

      (CONTINUED ON NEXT PAGE)





The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

